IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 29 WM 2015
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
SEAN D. GREENE,               :
                              :
                Petitioner    :


                                           ORDER



PER CURIAM

       AND NOW, this 22nd day of June, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was seemingly

negligent in failing to comply with filing deadlines, Petitioner is entitled to a counsel-filed

Petition for Allowance of Appeal. See Pa.R.Crim.P. 122. Counsel is DIRECTED to file

the Petition for Allowance of Appeal within 15 days.